DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both radio frequency circuitry and capillary in figure 1.  
The drawings are objected to because according to MPEP 608.02(V), the reference character must be underlined to make it clear that a lead line has not been left out by mistake. In figure 2, the reference character “220” has been partially underlined (only “20” is underlined). Therefore, the reference character “220” entirely should be underlined. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The reference character “120” has been used to refer to “capillaries” on page 5, line 25 and “radio frequency circuitry” on page 5, line 28 (and many other instances however, examiner has only referred a single instance).
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed 9/3/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an empty information disclosure statement is submitted without referencing the multiple non-patent literature submitted on 9/3/2019.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claims 3, 5, 9, 10 and 12 are objected to because of the following informalities:  
Claim 3 recites the limitation “the first layer” in line 4. There is insufficient antecedent basis for this limitation in the claim. Examiner acknowledges the recitation of “a first layer” in claim 2, line 3 however, claim 2 refers to “a first layer” of a multi-layer silicone substrate whereas claim 2 refers to “the first layer of the conduit”.

Regarding claim 5, line 2, the limitation “tissue” appears to be amended to recite “the tissue” in order to refer to “tissue” recited in claim 1, line 3.

Regarding claim 9, a grammatical error appears to be present in lines 2-3 in the limitation “an interior surface an exterior surface of the micro-fluidic channel”. The grammatical error appears to be resolved by amending the limitation to recite “an interior surface or an exterior surface of the micro-fluidic channel”.

Regarding claim 10, a grammatical error appears to be present in lines 1-2 when reciting “at least some of the plurality of microneedles, wherein each microneedle is arranged” because the claim is missing to add structural or functional details with “wherein at least some of the plurality of microneedles” to complete the sentence unless claim is written to indicate each microneedle of at least some of the plurality of microneedles is arranged.

Regarding claim 12, the limitation “fluid” in line 3 appears to be amended to recite “the fluid” in order to refer to “fluid” recited in claim 12, line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 9-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, lines 3-4, the limitation “the micro-fluidic channels” renders the claim indefinite because claim 1 recites “one or more microneedles … defines a micro-fluidic channel” in lines 9-10 thereby construing that a wearable or insertable device comprises one or more micro-fluidic channel however, claim 4 recites “the micro-fluidic channels” indicating more than one channels. Therefore, claim is unclear if claim is positively claiming the wearable or insertable device comprising plurality of micro-fluidic channel. For examination purposes, examiner construes the wearable or insertable device comprising the plurality of micro-fluidic channel.

Regarding claim 4, line 3, the limitation “the conduits” renders the claim indefinite because the recitation of “the conduits” refers to plurality of conduits whereas claim 1, line 11 recites “a conduit” indicating a single conduit present in the wearable or insertable device. For examination purposes, examiner construes that “the conduits” refers to presence of at least one conduit.

Claim 6 recites the limitation “the plurality of microneedle arrays” in line 3. There is insufficient antecedent basis for this limitation in the claim. Additionally, the limitation “the plurality of microneedle arrays” renders the claim indefinite because claim 1 recites “array of microneedles” in lines 11-12 which indicates presence of single microneedle array whereas claim 6 refers to plurality of microneedle arrays. Therefore, claim is unclear regarding whether claim is positively referring to plurality of single microneedle array recited in claim 1 or additional. For examination purposes, examiner construes that “the plurality of microneedle arrays” refers to the presence of at least one microneedle array.

Regarding claim 9, lines 1-4, the limitation “each of the plurality of microneedles … of the micro-fluidic channel of each of the plurality of microneedles” renders the claim indefinite because the claim is unclear if “each of the plurality of microneedles” refers to each of “one or more microneedles … defines a micro-fluidic channel” recited in claim 1, lines 9-10 or if claim is positively claiming that all the microneedles define a micro-fluidic channel instead of “one or more microneedles”. For examination purposes, examiner construes that “each of the plurality of microneedles” in claim 9 refers to each of “one or more microneedles … defines a micro-fluidic channel”.

Regarding claim 10, the limitation “each microneedle” in line 2 renders the claim indefinite because the claim is unclear if “each microneedle” refers to “some of the plurality of microneedles” recited in claim 10, lines 1-2 or “each microneedles” of all the microneedles in a microneedle array. For examination purposes, examiner construes that “each microneedle” refers to all the microneedles in a microneedle array.
Claim 11 being dependent on claim 10 is also rejected.

Claim 15 renders the claim indefinite because claim 15 recites the method steps without positively claiming the steps to perform a method. Claim 15 only recites the method of “obtaining an insertable device” without further reciting the method steps of what to do after obtaining an insertable device with certain claimed structural details. For examination purposes, examiner construes that method includes a method of using the insertable device after obtaining the device.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recites the method claim without reciting in detail regarding whether the method claim is a method of using or something else. According to MPEP 2173.05(q), a process claim without setting forth any steps involved in the process do not purport to claim a process, machine, manufacture, or composition of matter.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yairi (US 2009/0259176 A1) in view of Patolsky et al. (US 2019/0223795 A1).
Regarding claim 1, Yairi discloses a wearable or insertable device 100 (figure 1A, figure 4B, paragraph 0049, lines 1-4) comprising: 
a substrate 409 that is affixable to or insertable into tissue of a patient (paragraph 0050, lines 7-11); 
radio frequency circuitry (paragraph 0042, lines 1-6, 110 in figure 1A, radio frequency circuitry is construed as integrated structure formed by element 110 and antenna) coupled to the substrate 409, wherein the radio frequency circuitry is operable to generate or process a signal (paragraph 0042, lines 1-6) with a frequency that is modulated to carry information; and 
an array of microneedles 401 extending from at least one surface (surface of element 412) of the substrate 409, wherein one or more microneedles 402 of the array of microneedles defines a micro-fluidic channel (opening inside element 402 to allow fluid pass through element 402, paragraph 0050, lines 5-7) that is adapted to fluidly couple to the tissue of the patient with a conduit 408 of the substrate 409 but is silent regarding wherein one or more microneedles of the array of microneedles are electrically coupled with the radio frequency circuitry and are adapted to radiate or process electromagnetic waves based on the signal.
However, Patolsky teaches a system for subcutaneous sensing wherein one or more microneedles 66 (figure 1A) of the array of microneedles are electrically coupled with the circuitry 54 for the purpose of sensing the analyte and accordingly deliver the drug without requiring user input (paragraph 0152).
Examiner further construes that circuitry of Yairi is a radio-frequency circuitry and antenna of Yairi includes an antenna that generate electromagnetic waves/waves to communicate with external device for wireless control (paragraph 0042) therefore, one of ordinary skill in the art when modifying Yairi in view of Patolsky will establish the electric connection between the microneedle of Yairi with radiofrequency circuitry of Yairi in a manner taught by Patolsky to transfer the sensed information. The sensed information will be transmitted by antenna of Yairi and therefore, Yairi modified in view of Patolsky will result in having the microneedles are adapted to radiate or process electromagnetic waves based on the signal.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the wearable or insertable device of Yairi to incorporate wherein one or more microneedles of the array of microneedles are electrically coupled with the radio frequency circuitry and are adapted to radiate or process electromagnetic waves based on the signal as taught by Patolsky for the purpose of sensing the analyte and accordingly deliver the drug without requiring user input (paragraph 0152).

Regarding claim 7, Yairi discloses wherein the plurality of microneedles 402 are oriented either perpendicularly (see fig. 4B) or parallel to the substrate 409.

Regarding claim 8, Yairi discloses wherein the plurality of microneedles 402 are laterally oriented with respect to a patient’s skin surface (because patient’s skin surface is not a rigid flat surface, there will be at least a portion of patient’s skin surface with respect to which the plurality of microneedles 402 are laterally oriented. For e.g. if the microneedles are inserted on side of an arm in a direction substantially parallel to patient’s abdomen’s front surface then the plurality of microneedles are laterally oriented with respect to patient’s abdomen’s front skin surface).
Regarding claim 15, Yairi discloses a method comprising: 
obtaining an insertable device 100 (figure 1A, figure 4B, paragraph 0049, lines 1-4) comprising: 
a substrate 409 that is affixable to or insertable into tissue of a patient (paragraph 0050, lines 7-11); 
radio frequency circuitry (paragraph 0042, lines 1-6, 110 in figure 1A, radio frequency circuitry is construed as integrated structure formed by element 110 and antenna) coupled to the substrate 409, wherein the radio frequency circuitry is operable to generate or process a signal (paragraph 0042, lines 1-6) with a frequency that is modulated to carry information; and 
an array of microneedles 401 extending from at least one surface (surface of element 412) of the substrate 409, wherein one or more microneedles 402 of the array of microneedles defines a micro-fluidic channel (opening inside element 402 to allow fluid pass through element 402, paragraph 0050, lines 5-7) that is adapted to fluidly couple to the tissue of the patient with a conduit 408 of the substrate 409 but is silent regarding wherein one or more microneedles of the array of microneedles are electrically coupled with the radio frequency circuitry and are adapted to radiate or process electromagnetic waves based on the signal.
However, Patolsky teaches a system for subcutaneous sensing wherein one or more microneedles 66 (figure 1A) of the array of microneedles are electrically coupled with the circuitry 54 for the purpose of sensing the analyte and accordingly deliver the drug without requiring user input (paragraph 0152).
Examiner further construes that circuitry of Yairi is a radio-frequency circuitry and antenna of Yairi includes an antenna that generate electromagnetic waves/waves to communicate with external device for wireless control (paragraph 0042) therefore, one of ordinary skill in the art when modifying Yairi in view of Patolsky will establish the electric connection between the microneedle of Yairi with radiofrequency circuitry of Yairi in a manner taught by Patolsky to transfer the sensed information. The sensed information will be transmitted by antenna of Yairi and therefore, Yairi modified in view of Patolsky will result in having the microneedles are adapted to radiate or process electromagnetic waves based on the signal.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to modify the wearable or insertable device of Yairi to incorporate wherein one or more microneedles of the array of microneedles are electrically coupled with the radio frequency circuitry and are adapted to radiate or process electromagnetic waves based on the signal as taught by Patolsky for the purpose of sensing the analyte and accordingly deliver the drug without requiring user input (paragraph 0152).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yairi (US 2009/0259176 A1) in view of Patolsky et al. (US 2019/0223795 A1) and in view of Ozeryansky (US 7,045,069 B2).
Regarding claim 14, Yairi/Patolsky (hereinafter referred as “modified Yairi”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Yairi is silent regarding wherein the array of microneedles are arranged in concentric rings following a profile of a corrugated horn antenna.
However, Ozeryansky teaches a design of a microneedle comprising an array of microneedles 22 (figure 3) are arranged in concentric rings (figure 3) following a profile of a corrugated horn antenna for the purpose of using a well-known alternative microneedle arrangement configuration (column 11, lines 42-46).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the arrangement of microneedles of modified Yairi to incorporate wherein the array of microneedles are arranged in concentric rings following a profile of a corrugated horn antenna as taught by Ozeryansky for the purpose of using a well-known alternative microneedle arrangement configuration (column 11, lines 42-46).

Allowable Subject Matter
Claims 2-6 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record, Yairi (US 2009/0259176 A1) in view of Patolsky et al. (US 20190223795 A1) is silent regarding wherein the substrate comprises a multi-layer silicone substrate that includes: a first layer comprising the radio frequency circuitry and a second layer acting to support the array of microneedles in combination with other claimed limitations of claim 2.

Claims 3-5 being dependent on claim 2 are also indicated allowable.

The closest prior art of record, Yairi (US 2009/0259176 A1) in view of Patolsky et al. (US 20190223795 A1), wherein the array of microneedles are formed as a phased antenna structure arranged to combine signals from one or more of the plurality of microneedle arrays to achieve beamforming of at least some of the electromagnetic waves in combination with other claimed limitations of claim 6.

The closest prior art of record, Yairi (US 2009/0259176 A1) in view of Patolsky et al. (US 20190223795 A1), is silent regarding wherein each of the plurality of microneedles further comprises a metal coating applied to either an interior surface an exterior surface of the microfluidic channel of each of the plurality of microneedles in combination with other claimed limitations of claim 9.

The closest prior art of record, Yairi (US 2009/0259176 A1) in view of Patolsky et al. (US 20190223795 A1), wherein each microneedle is arranged to act as antenna element and extends through the substrate by way of metallic vias in combination with other claimed limitations of claim 10.
Claim 11 being dependent on claim 10 is also indicated allowable.

The closest prior of record, Yairi (US 2009/0259176 A1) in view of Patolsky et al. (US 20190223795 A1), is silent regarding wherein the device further comprises a fluid detection sensor arranged to detect presence of fluid in the plurality of microneedles and to activate the radio frequency circuitry when fluid is present in combination with other claimed limitations of claim 12.
Claim 13 being dependent on claim 12 is also indicated allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ackley (US 2001/0053891 A1): discloses a design of a microneedle device including a sensing element and lumen to allow the drug delivery.
Lastovich et al. (US 2004/0077994 A1): discloses a design of a microprotrusion array wherein the microprotrusions are arranged in concentric ring configuration.
Varadan et al (US 2006/0212097 A1): discloses a design of a microneedle device comprising an antenna to deliver information regarding physical monitoring data from sensor.
Payen et al (US 2009/0155918 A1): discloses a design of a biosensor comprising microneedle having a channel to extract the fluid and monitor the biometrical data using RFID circuit.
Renlund (US 2015/0313527 A1): discloses a design of a microfabricated sensor comprising radiofrequency transmission line to sense the level of a component in a bodily fluid.
Stoeber et al (US 2016/0158514 A1): discloses a design of a microneedle having a metal coating in an interior surface of the microneedle.
Polsky et al (US 9,987,427 B1): discloses a design of a diagnostic and drug delivery device including a microneedle array configured to extract or obtain a fluid sample to detect a marker of interest.
Toy (US 2018/0193623 A1): discloses a drug delivery system with electromagnetic field generator including an antenna disposed within or on the substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783